           Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 1 of 25


                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA



 IN THE MATTER OF THE
 SEARCH OF INFORMATION
 ASSOCIATED WITH 505-692-8689,
                                             Case No. MJ-20-2-GF-JTJ
 KNOWN TO BE ASSOCIATED
 WITH MARIO DOMINGUEZ
 THAT IS STORED AT PREMISES
 CONROLLED BY T-MOBILE AND
 METRO PCS



                       AFFIDAVIT IN SUPPORT OF
                AN APPLICATION FOR A SEARCH WARRANT


      I, Shane Rice, being first duly sworn, hereby depose and state as follows:


                INTRODUCTION AND AGENT BACKGROUND


      1.      I make this affidavit in support of an application for a search warrant

for information associated with certain accounts that is stored at premises owned,

maintained, controlled, or operated by T-Mobile and Metro PCS, a wireless

provider headquartered at 4 Sylvan Way, Parsippany, NJ 07054. The information

to be searched is described in the following paragraphs and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C.

§§ 2703(a), 2703(b)(l)(A) and 2703(c)(l)(A) to require T-Mobile and Metro PCS
           Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 2 of 25


to disclose to the government records and other information in its possession

pertaining to the subscriber or customer associated with the accounts, including the

contents of communications.


      2.      I am a Border Patrol Agent with the United States Border Patrol, and

have been since July 27, 2011. Your Affiant was selected as an Intelligence Agent

in 2015 and part of the duties associated are speci fie to illegal human smuggling

and illegal dangerous drug investigations. Your Affiant was an assigned Agent

with the Tri-Agency Drug Task Force from January 25, 2015 - January 1, 2019.

Your Affiant has received training in narcotics investigation courses taught by the

U.S. Border Patrol Academy, Montana Narcotics Officers Association, and the

United States Army. Your Affiant has received in excess of 1,000 hours of Law

Enforcement training. Your Affiant attended the Desert Snow three-day course,

which further educated your Affiant in key indicators of vehicles that are possibly

involved in transporting narcotics, money, and humans.

      3.      Your Affiant was previously a member of the Montana Narcotics

Officers Association. Your Affiant has completed training specific to illegal

methamphetamine and marijuana distribution and production/manufacture, as well

as the medical marijuana laws in Montana. Your Affiant continually reads




                                          2
            Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 3 of 25


Montana Supreme Court decisions and Montana Code Annotated changes, to

maintain up to date knowledge of laws and legal procedures.

       4.       Your Affiant has interviewed and worked with several

controlled/confidential informants. Your Affiant is familiar with common street

terminology, prices, odors, and the identification of most illegal drugs, as well as

common distribution and transportation techniques of illegal drugs. Your Affiant

has conducted several drug investigations. During these investigations, your

Affiant has had an extensive exposure to the manners and types of drug

distribution. Your Affiant has also conducted several investigations concerning the

criminal distribution and production/manufacture of marijuana and

methamphetamine. Your Affiant has conducted surveillance on many occasions

and has been involved in several undercover purchases utilizing informants.

      5.       Your Affiant was a member of the Douglas, Arizona, Tucson Sector

Quick Response Team that utilized small team tactics to apprehend large groups of

illegal aliens, human smuggling groups, and seize large quantities of illegal

narcotics from drug trafficking groups operating in the rural areas in-between the

Arizona and New Mexico state borders.

      6.       Your Affiant is currently assigned to the Targeting and Analytical

section of the Havre Sector Intelligence Unit where I am responsible for locating,


                                           3
           Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 4 of 25


identifying, and the apprehension of illegal aliens, human smuggling groups, and

drug trafficking organizations within the United States of America

      7.       Your Affiant has learned that it is common for individuals involved

within the criminal smuggling of humans to use cell phones for communication.

Your Affiant has learned that it is common for individuals involved within the

criminal smuggling of humans to use vehicles to go from place to place. Your

Affiant has learned that surveillance of human traffickers is of vital importance to

the identification of co-conspirators, and locations maintained by smugglers to hide

and secure currency and people themselves, which are known as stash houses.

Your Affiant has also learned that using information received from concerned

citizens and informants is of vital importance to human smuggling investigations.


      8.      Based on your Affiant's training, experience, and participation in the

investigations of immigration and illegal human smuggling he knows:


           a. That human smugglers maintain books, records, receipts, notes,

              ledgers, and other papers relating to the transportation. These records

              are sometimes kept on computer software as well as on the hard drives

              of the computers themselves. Individuals attempting to be smuggled

              into the United States commonly pay in advance or will acquire a debt

              upon being smuggled into the United States; that the aforementioned
                                          4
Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 5 of 25


    books, records, receipt, notes, ledgers, computer software/hardware

    etc., are maintained where the smugglers have ready access to them;

 b. That human smugglers commonly maintain addresses and/or

    telephone numbers in books or papers which reflect the names,

    addresses and/or telephone numbers for their criminal associates in

    the trafficking organization;

 c. That based on my training and experience, your affiant knows that

    human smugglers commonly have in their possession, meaning on

    their person, in their vehicles, at their residence and/or business,

    firearms, including handguns, revolvers, pistols, rifles, shotguns, and

   machine guns as well as knives and explosives. These items are used

   to protect and secure the human smugglers assets, and enhance their

   personal security and in some instances enable them to resist arrest by

   law enforcement authorities;

d. That human smugglers commonly use vehicles to transport, distribute,

   obtain and conceal individuals;

e. That human smugglers commonly use telephones, telephone

   answering machines, pagers and/or beepers, and cellular phones as a

   means of communications between other individuals such as co-

   conspirers within the human smuggling organization; and
                                 5
           Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 6 of 25


            f. That human smugglers sometimes have safety deposit boxes, rental

               and/or storage units where they may keep individuals, assets, etcetera.

              These rental and/or storage units are often in the names of other

               people to avoid detection by law enforcement authorities.



      9.      Your affiant further knows that the primary motivation for smuggling

individuals into the United States is a mercenary one and that smugglers

accumulate cash, jewelry and other items of value as a result, and that the

smugglers very often place their assets in the names other than their own to avoid

detection of these assets by law enforcement;

           a. That even though these assets are in other person's names, the

              smuggler(s) actually own and continue to use these assets and exercise

              dominion and control over them;

           b. That your affiant is aware that the courts have recognized that

              unexplained wealth is probative evidence of crimes motivated by

              greed, in particular, human smuggling;

           c. That when human smugglers amass large proceeds from the

              smuggling of illegal aliens into the United States, that smugglers

              attempt to legitimize these profits. To accomplish these goals, human

              smugglers use foreign and domestic banks and their attendant
                                           6
Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 7 of 25


    services, securities, cashier's checks, money drafts, wire transfers,

    letters of credit, brokerage house, real estate, shell corporations and

    business "fronts" as well as other financial institutions;

 d. That it is common for human smugglers to secrete contraband,

    proceeds and records of human smuggling in secure locations within

   their residence, automobiles, offices, safety deposit boxes and on their

   persons for ready access and to conceal them from law enforcement

   authorities;

e. That persons involved in human smuggling conceal currency,

   financial instruments, precious metals, jewelry and/or negotiable

   instruments of human smuggling, and evidence of financial

   transactions relating to obtaining, transferring, secreting, or spending

   of money made from engaging in human smugglings activities;

f. That human smugglers often maintain on hand significant amounts of

   U.S. currency in order to maintain and finance their ongoing

   smuggling business; human smugglers will often maintain records,

   cash in one or more safety deposit boxes. The keys for such safety

   deposit boxes normally are concealed in such places as the residence,

   automobile, office, or on the person of the suspected human smuggler.

   This is because the suspected human smuggler must have ready access
                                 7
Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 8 of 25


     to the cash depository and, at the same time, protect against the

     possibility that any single search, theft, or misadventure which would

     jeopardize the entire cash and/or human smuggling and record

     keeping system;

g. That human smugglers who regularly use a spouse or individual

     similarly trusted to deliver packages (containing money or illegal

     aliens) frequently will entrust evidence, such as incriminatory records,

     currency, or a safety deposit box key, to that same individual, who

     will then conceal the item in his or her residence, automobile, or on

     his or her person;

h. That human smugglers sometimes store illegal aliens and assets in

     several different locations, known as "stash houses", so that no single

     event, such as a police search, theft, or misadventure could destroy the

     entire supply money and/or assets. Again, experience has shown that

     the home, automobile, and office of a human smuggler and those

     individuals who are trusted and intimate companions are commonly

     used for this purpose; and

1.   That human smuggling is a business and the business is commonly

     operated from the trafficker's residence(s), hotels, and vehicles.


                                  8
         Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 9 of 25


       I 0.   The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other agents and witnesses.

This affidavit is intended to show merely that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.


       11.    Based on my training and experience and the facts as set forth in this

affidavit, there is probable cause to believe that violations of Alien Smuggling in

violation of Title 8 United States Code, Subsection 1324(a)(l)(A)(i); Domestic

Transporting -in violation of Title 8, United States Code, Subsection

1324(a)(l)(A)(ii); Harboring in violation of Title 8, United States Code,

Subsection 1324(a)(l)(A)(iii); Encouraging/Inducing in violation of Title 8, United

States Code, Subsection 1324(a)(l)(A)(iv); and Conspiracy/Aiding or Abetting in

violation of Title 8, United States Code, Subsection 1324(a)(l)(A)(v) have been

committed by Mario Dominguez. There is also probable cause to search the

information described in Attachment A for evidence, instrumentalities, contraband,

and/or fruits of these crimes further described in Attachment B.


                                  JURISDICTION

      12.     This Court has jurisdiction to issue the requested warrant because it is

"a court of competent jurisdiction" as defined by 18 U.S.C. § 2711. 18 U.S.C. §§

2703(a), (b)(l)(A), & (c)(l)(A). Specifically, the United States District Court for

                                           9
         Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 10 of 25


the District of Montana that has jurisdiction over the offense being investigated.

Alien Smuggling in violation of Title 8 United States Code, Subsection

1324(a)(l)(A)(i); Domestic Transporting-in violation of Title 8, United States

Code, Subsection 1324(a)(l)(A)(ii); Harboring in violation of Title 8, United

States Code, Subsection 1324(a)(l)(A)(iii); Encouraging/Inducing in violation of

Title 8, United States Code, Subsection 1324(a)(l )(A)(iv); and Conspiracy/ Aiding

or Abetting in violation of Title 8, United States Code, Subsection

13 24( a)( 1)(A)(v).

                               PROBABLE CAUSE


       13 .   On August 23, 2018 Mario Dominguez (USC, DOB 1991), was

stopped on U.S. Interstate 40 (1-40) by the Texas Department of Public Safety.

During the stop it was discovered that Mario Dominguez was transporting illegal

aliens from Mexico. Dominguez said that he was transporting them from Montana

to Huston, Texas. Mario Dominguez was born in the United States and is a long-

term resident of the state of New Mexico. Dominguez has a suspended New

Mexico driver's license.

       14.    On September 16, 2018, Jonatan Martinez-Bajurto was photographed

on a private property trail camera walking north from the United States border and




                                         10
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 11 of 25


into Canada. Records Checks showed that Martinez-Bajurto was not legally

inspected at a Port of Entry (POE).

       15.   On September 17, 2018, at 12:35 a.m. Mario Dominguez was stopped

by the Montana Highway Patrol on US HWY 89 in a 2009 silver in color GMC

Acadia, bearing license plate NM 565WHS and VIN# 1GKER13DX9Jl 779496.

Mario Dominguez was the registered owner of this vehicle. The trooper cited

Dominguez for speeding and seatbelt violations. Research conducted on Mario

Dominguez indicated that he had no known residences, familial or employment

ties to the state of Montana. It is believed that Mario Dominguez was completing

an illegal alien smuggling run on this date. Montana Highway Patrol was contacted

for further information on this stop, but no report was created.

       16.   On May 1, 2019, electronic surveillance video taken near the U.S.

border with Canada at Pike / Police Lake that showed approximately 12

individuals crossing southbound into the United States from Canada at

approximately 2:20 a.m. Through your Affiant's experience, I know that when

groups of illegal aliens cross into the United States, it is common for them to be led

by a foot-guide ( an individual who is being paid to guide a group from the start

point to end point). Your Affiant knows that the foot-guide will commonly be

found in the front of the group to lead and set a traveling pace for the group. Your

Affiant also knows that this is especially true during the nighttime hours. Through
                                         11
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 12 of 25


your Affiant' s experience, I know that at night, groups will form a single file line

and follow the exact path of the foot-guide. This makes it easier for the group to

travel without the need of flashlights or other assistance due to the foot-guide' s

knowledge of the area and/or route. United States Border Patrol Havre Sector

Intelligence Unit (SIU) was able to identify the foot-guide of this group as

Martinez-Bajurto, the same individual captured on the trail camera on September

16,2018.

       17.   On May 11 , 2019, at approximately 10:25 p.m. Oroville Border Patrol

Agents (BPAs) received electronic photographs alerting them to a group of people

entering the United States illegally near the Nine Mile gravel pit, located about 4.5

miles east of the Oroville Port of Entry. A section of Nine Mile Road runs parallel

to the international border near this gravel pit and is a historic alien and narcotics

smuggling area. Oroville BPAs and Canada's Osoyoos Federal and Serious

Organized Crime (FSOC) constables responded to the area.

      18.    At approximately 11 :30 p.m. , an Oroville Station BPA observed a

silver Dodge Grand Caravan, bearing Missouri license plate BA8KOG, near the

intersection of Nine Mile Road and Allen Drive, approximately 1.5 miles south of

the border. The BPA made contact with the suspected load/pickup driver, and

identified him as Mario Dominguez. Dominguez claimed to be lost and on a road

trip from New Mexico. The BPA released Dominguez, at which time he departed
                                           12
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 13 of 25


the area. Subsequent records checks and research showed Dominguez was a

subject in HSI Case AM07PS l 8AM000 1, for suspected alien smuggling.

       19.     Shortly after the release of Dominguez, BP As identified foot signs of

three to six individuals near the location of the aforementioned photographs. BP As

were unable to locate the group. During this time, FSOC encountered the following

two drop off vehicles/drivers in Canada:

            a. Edgar Perez-Beltran, (MEX, DOB 1985), driving 2008 Dodge

               Caravan, bearing Canadian license CDG 1316/ AB. When questioned

               by Canadian Officers, Edgar Perez-Beltran admitted to dropping off

              the group to enter into the United States, and identified Eleazar

              Rodriguez-Fiero and Mario Dominguez as co-conspirators. Edgar

              Perez-Beltran is a Mexican citizen who is inadmissible to the U.S. He

              was in Canada legally as a permanent resident.

            b. Eleazar Rodriguez-Fiero, (MEX, DOB 1994), driving 1997 Ford

              Expedition, bearing Canadian license CCY7655/AB registered to

              Edgar Perez-Beltran. Rodriguez-Fiero is a Mexican citizen and was

              in Canada legally as a visitor.

      20.     On May 12, 2019, at 5:35 p.m., a local resident reported five people

climbing into the back of a white van near the intersection of Nine Mile Road and

Mallard Drive, approximately 3.5 miles south of the U.S.-Canada border. A
                                           13
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 14 of 25


responding BPA stopped a southbound silver in color Chrysler Town and Country

van, bearing license UFD926/TN, and apprehended l O subjects to include two co-

conspirators and two juvenile children. Record checks revealed that all individuals

that had been smuggled flew to Canada from Mexico. Through sworn statements,

BP As discovered that the smuggled individuals paid an original smuggler's fee of

$2,000 U .S. dollars (USO) for transportation from the U.S. / Canadian border to

Great Falls, Montana. They were going to pay an additional fee ofup to $11 ,500

USD once arriving in Great Falls, Montana.

      21.    The subjects also told BPAs that the smugglers abandon them soon

after they crossed the border into the U.S. on May 11 , 20 l 9, and no one arrived to

transport them to Great Falls. BPAs believe that Mario Dominguez was supposed

to transport the smuggled persons to Great Falls, but he left the area after being

encountered by Oroville Station BP As.

      22.    Research conducted on Mario Dominguez indicates that Mario

Dominguez and Edgar Perez-Beltran are former brother in laws. Mario was

married to Edgar's sister, Liset Perez Beltran (Dominguez).

      23.    On June 2, 2019, a group of four to six persons illegally crossed into

the United States near Pike Lake in Babb, Montana. Royal Canadian Mounted

Police (RCMP) intrusion detection equipment captured their presence. On June 3,

2019, one adult male was photographed on intrusion detection equipment heading
                                          14
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 15 of 25


north into Alberta, Canada near Pike Lake. The information was relayed to law

enforcement but no contact was made with the individual. The individual was later

identified as Edgar Perez-Beltran.


      24.    On September 1, 2019, at 6:05 a.m. a group of approximately six to

eight persons illegally entered the United States near Skull Gate Road in the St.

Mary (STM) Border Patrol Station area of responsibility. STM BPAs were alerted

to their presence by Havre Sector Radio. STM BP As set up a tactical operations

center at the intersection of US Highway 89 and State Highway 17.

      25 .   While conducting overt surveillance of the intersection, a black 2019

Nissan Annada (CA plate 8HMJ862 Enterprise Rental Car) turned onto Hwy 17.

The vehicle passed the agents and then turned around and stopped. The driver

struck up a conversation with an Agent. The driver was identified as Mario

Dominguez. Dominguez asked the Agent where the nearest campground was and

where he could buy shampoo. He then departed and went south on US Hwy 89.

Shortly afterwards a traffic stop was conducted by Blackfeet Law Enforcement

(BLES) officers and a Border Patrol Agents assigned to the Havre Sector

Intelligence Unit.

      26.    The SIU Agents temporarily detained Dominguez and brought him to

STM Station for questioning. Dominguez told SIU agents that he was up in Babb

                                         15
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 16 of 25


to go camping with his ex-wife in order to "rekindle the flame between them". He

also said that they were staying in a Ford RV at the St. Mary Campground

(Chewing Black Bones Campground). The RV was located and was not hooked

up to power or water - like it was ready to leave on a moments notice. The RV

was registered to Emmanuel Araiza Cano. Araiza Cano is a Mexican citizen who

was previously removed from the U.S . for being in the U.S. illegally.

      27.    After Dominguez was released, SIU Agents conducted surveillance on

him. He returned to the RV and stayed there until approximately 8:30 p.m. He

then left and drove to Babb, Montana. Where he stopped at a local restaurant and

spent approximately two hours talking on his cellular telephone.

      28.    On September 2, 2019, the SIU received a complaint from the

manager of the Chewing Black Bones Campground. The manager said that he

wanted the RV removed because Dominguez followed two of his employees home

the night before and harassed them. The manager said he spoke to Dominguez and

Dominguez said he traveled to Great Falls to pick up another person to assist him

with the removal of the RV. Dominguez later showed up alone at the campground

on foot and drove away in the RV. The SIU attempted to conduct surveillance on

the RV but lost visual contact. The SIU later found the RV in Browning, Montana.

At this time, they noted that the RV had a female passenger.


                                        16
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 17 of 25


       29.   Dominguez drove the RV south on U.S. Highway 89. When he

reached Valier, Montana, the Montana Highway Patrol conducted a traffic stop at

the request of SIU Agents. When SIU BPAs arrived at the traffic stop, they

obtained consent from Dominguez to search the interior. Inside the RV, agents

found water bottles in the bathroom, extra bags of clothes and receipts belonging to

Edgar Perez-Beltran, a self-admitted alien smuggler. SIU agents identified the

passenger as Liset Perez-Beltran (DOB 1990), a naturalized citizen, and the sister

of Edgar Perez-Beltran. When questioned about her recent activities, Liset claimed

that she and Dominguez had been camping. Liset was unable to tell the agents

what town or campground she stayed at. She also did not know what she had seen

or done in the last few days.

      30.    During the May 11, 2019, incident in Oroville, Washington, a cellular

telephone was found on the ground in the area of the smuggling event. The

cellular telephone is believed to belong to Edgar Adriel Perez Beltran. Instant

messages sent and received during the smuggling event were discovered stored

within the telephone. These messages talked about Mario being detained by

"immigration". The messages also talk about "Adriel" being detained, the

difficulty crossing the border due to the number of Border Patrol vehicles on the

road and the inability to move quickly because one of the smuggled persons had a

bad leg and one of them had two young children.
                                         17
         Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 18 of 25


       31.       Your Affiant also notes that through administrative subpoenas of

Mario Dominguez's cell phone it has been discovered that he has had contact with

the following individuals who are part of a known Alien Smuggling Organization

that operates in the Havre Sector AOR:

              a. Lizet Perez-Beltran: 767 calls from September 16, 2018 through

                 September 15, 2019.

              b. Irma Cisneros: 110 calls from September 30, 2019 through August 25 ,

                 2019.

       32.       In my training and experience, I have learned that T-Mobile and

Metro PCS is a company that provides eel lular telephone access to the general

public, and that stored electronic communications, including retrieved and un-

retrieved voicemail, text, and multimedia messages for T-Mobile and Metro PCS

subscribers may be located on the computers ofT-Mobile and Metro PCS.

Further, I am aware that computers located at T-Mobile and Metro PCS contain

information and other stored electronic communications belonging to unrelated

third parties.


       33 .      Wireless phone providers often provide their subscribers with

voicemail services. In general, a provider will store voicemail messages on behalf

of a particular subscriber until the subscriber deletes the voicemail. If the


                                            18
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 19 of 25


subscriber does not delete the message, the message may remain in the system of

T-Mobile and Metro PCS for weeks or months.


      34.    Among the services commonly offered by wireless phone providers is

the capacity to send short text or multimedia messages (photos, audio, or video)

from one subscriber's phone or wireless device to another phone or wireless device

via one or more wireless providers. This service is often referred to as "Short

Message Service" ("SMS") or "Multimedia Messaging Service" ("MMS"), and is

often referred to generically as "text messaging." Based on my knowledge and

experience, I believe that stored electronic communications, including SMS and

MMS messages that have been sent or received by subscribers, may be stored by

T-Mobile and Metro PCS for short periods incident to and following their

transmission. In addition, providers occasionally retain printouts from original

storage of text messages for a particular subscriber's account.


      35.    Wireless phone providers typically retain certain transactional

information about the use of each telephone, voicemail, and text-messaging

account on their systems. This information can include log files and messaging

logs showing all activity on the account, such as local and long distance telephone

connection records, records of session times and durations, lists of all incoming

and outgoing telephone numbers or e-mail addresses associated with particular

                                         19
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 20 of 25


telephone calls, voicemail messages, and text or multimedia messages. Providers

may also have information about the dates, times, and methods of connecting

associated with every communication in which a particular cellular device was

involved.


      36.    Wireless providers may also retain text messaging logs that include

specific information about text and multimedia messages sent or received from the

account, such as the dates and times of the messages. A provider may also retain

information about which cellular handset or device was associated with the account

when the messages were sent or received. The provider could have this

information because each cellular device has one or more unique identifiers

embedded inside it. Depending upon the cellular network and the device, the

embedded unique identifiers for a cellular device could take several different

forms, including an Electronic Serial Number ("ESN"), a Mobile Electronic

Identity Number ("MEIN"), a Mobile Identification Number ("MIN"), a

Subscriber Identity Module ("SIM"), an International Mobile Subscriber Identifier

("IMSI"), or an International Mobile Station Equipment Identity ("IMEi"). When a

cellular device connects to a cellular antenna or tower, it reveals its embedded

unique identifiers to the cellular antenna or tower in order to obtain service, and the

cellular antenna or tower records those identifiers as a matter of course.


                                          20
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 21 of 25


       3 7.   Many wireless providers retain infonnation about the location in

which a particular communication was transmitted or received. This infonnation

can include data about which "cell towers" (i.e., antenna towers covering specific

geographic areas) received a radio signal from the cellular device and thereby

transmitted or received the communication in question.


       38.    Wireless providers also maintain business records and subscriber

infonnation for particular accounts. This information could include the

subscribers' full names and addresses, the address to which any equipment was
                                                                                  I
shipped, the date on which the account was opened, the length of service, the types

of service utilized, the ESN or other unique identifier for the cellular device

associated with the account, the subscribers' Social Security Numbers and dates of

birth, all telephone numbers and other identifiers associated with the account, and a

description of the services available to the account subscribers. In addition,

wireless providers typically generate and retain billing records for each account,

which may show all billable calls (including outgoing digits dialed). The providers

may also have payment infonnation for the account, including the dates, times and

sometimes, places, of payments and the means and source of payment (including

any credit card or bank account number).




                                         21
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 22 of 25


       39.    In some cases, wireless subscribers may communicate directly with a

wireless provider about issues relating to the account, such as technical problems,

billing inquiries, or complaints from other users. Wireless providers typically

retain records about such communications, including records of contacts between
              I




the user and the provider's support services, as well records of any actions taken by

the provider or user as a result of the communications.


       40.   As explained below, information stored at the wireless provider,

including that described above, may provide crucial evidence of the "who, what,

why, when, where, and how" of the criminal conduct under investigation, thus

enabling the United States to establish and prove each element or alternatively, to

exclude the innocent from further suspicion. In my training and experience, the

data pertaining to a particular cellular device that is retained by a wireless provider

can indicate who has used or controlled the cellular device. This "user attribution"

evidence is analogous to the search for "indicia of occupancy" while executing a

search warrant at a residence. For example, data collected at the time of account

sign-up, info1mation relating to account payments, and communications (and the

data associated with the foregoing, such as date and time) may indicate who used

or controlled a cellular device at a relevant time. Further, such stored electronic

data can show how and when the cellular device and associated cellular service


                                          22
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 23 of 25


were accessed or used. Such "timeline" information allows investigators to

understand the chronological context of cellular device usage, account access, and

events relating to the crime under investigation. This "timeline" information may

tend to either inculpate or exculpate the cellular device owner. Additionally,

information stored by the wireless provider may indicate the geographic location of

the cellular device and user at a particular time ( e.g., historic cell-site location

information; location integrated into an image or video sent via text message to

include both metadata and the physical location displayed in an image or video).

Last, stored electronic data may provide relevant insight into the state of mind of

the cellular device's owner and/or user as it relates to the offense under

investigation. For example, information relating to the cellular device in the

possession of the wireless provider may indicate the owner's motive and intent to

commit a crime ( e.g., communications relating to the crime), or consciousness of

guilt (e.g., deleting communications in an effort to conceal them from law

enforcement).

   INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED


      41 .   I anticipate executing this warrant under the Electronic

Communications Privacy Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(l)(A)

and 2703(c)(l)(A), by using the warrant to require T-Mobile and Metro PCS to


                                           23
        Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 24 of 25


disclose to the government copies of the records and other information (including

the content of communications) particularly described in Section I of Attachment

B. Upon receipt of the information described in Section I of Attachment B,

government-authorized persons will review that information to locate the items

described in Section II of Attachment B.


                                   CONCLUSION


       42.   Based on the forgoing, I request that the Court issue the proposed

search warrant.


      43 .   Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement

officer is not required for the service or execution of this warrant.


      44.     The government will execute this warrant by serving the warrant on

T-Mobile and Metro PCS. Because the warrant will be served on T-Mobile and

Metro PCS, who will then compile the requested records at a time convenient to it,

reasonable cause exists to permit the execution of the requested warrant at any time

in the day or night.


Ill


Ill



                                          24
 Case 4:20-mj-00002-JTJ Document 1-1 Filed 01/07/20 Page 25 of 25


                                     Respectfully submitted,


                                     ~hlA~ ~
                                     Shane Rice
                                     Border Patrol Agent-Intelligence
                                     United States Border Patrol


Subscribed and sworn to before me on January 7, 2020.




                                              <..:


UNITED STATES MAGISTRATE JUDGE




                                25
